AO 245B (CASDRev. 02/18) Judgment in a Criminal Case




            SERGIO LUIS NORIEGA-TRUJILLO                                        Case Number:         18CR5458-LAB

                                                                             VICTOR PIPPINS
REGISTRATION NO.                  73170298                                   Defendant's Attorney


 D -
THE DEFENDANT:
 IZI pleaded guilty to count(s)         ONE OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                     Nature of Offense                                                                        Number(s)
18 USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                               1
                                    ENTRY DOCUMENTS




     The defendant is sentenced as provided in pages 2 through                          3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                     are            dismissed on the motion of the United States.

 1ZJ Assessment:$ 100.00-WAIVED.

       JVTA Assessment*: $
 D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI   No fine                  D Forfeiture pursuant to order filed                                                    , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                             March 11. 2019
                                                                             Date o Imposition of Senty!e

                                                                                                    ~~,r~
                                                                             HON. LARR ALAN BURNS
                                                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                           18CR5458-LAB
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      SERGIO LUIS NORIEGA-TRUJILLO                                                                  Judgment - Page 2 of3
    CASE NUMBER:                    18CR5458-LAB

                                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE YEARS.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, I 994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
      such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
      Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION
      1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
      2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
      3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
      4)     the defendant shall support his or her dependents and meet other family responsibilities;
      5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
      6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
      7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)    the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the permission of
             the court; and
      13)     as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                        18CR5458-LAB
     ,.

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                   SERGIO LUIS NORIEGA-TRUJILLO                 Judgment - Page 3 of 3
CASE NUMBER:                 l 8CR5458-LAB

                                      SPECIAL CONDITIONS OF SUPERVISION


          1. Not reenter the United States illegally.

II




                                                                              18CR5458-LAB
